Citation Nr: 1123664	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-11 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active military service in the Army from December 1965 to December 1967.  He died in April 2008.  The appellant is his widow (surviving spouse).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran died on April [redacted], 2008.  He was 61 years of age.  The death certificate indicates that the immediate cause of death was an intracerebral hemorrhage.  A contributory cause of death was listed as respiratory failure.  No autopsy was conducted.  At the time of his death, the Veteran did not have a single adjudicated service-connected disability.  In other words, no disorder was service-connected at the time of his death.  

The appellant-widow contends that the causes of death listed on the Veteran's death certificate - intracerebral hemorrhage and respiratory failure, are related to Agent Orange or other herbicide exposure during his military service in Vietnam.  She also adds that his causes of death were incurred during service under "combat" conditions.  See May 2008 dependency and indemnity compensation (DIC) claim; May 2009 Notice of Disagreement (NOD); March 2010 VA Form 9.  

Before addressing the merits of the claim for service connection for the cause of the Veteran's death, the Board finds that additional development of the evidence is required.

First, the Veteran's service treatment records (STRs) are not present in the claims folder.  The Board sees there is an unanswered July 2008 request pending from the RO for the Veteran's STRs.  These missing STRs may be relevant to the Veteran's cause of death claim.  VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  Specifically, VA is required to obtain the Veteran's STRs or other relevant service records held or maintained by a government entity.  38 U.S.C.A. § 5103A(c).  When VA attempts to obtain records from a federal department or agency, the efforts to obtain those records must continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(2), (c)(3) (2010).  The standard for the VA is very high.  On remand, it is essential for the Agency of Original Jurisdiction (AOJ) to make every effort to obtain the Veteran's STRs at the National Personnel Records Center (NPRC) or at the Records Management Center (RMC) or at other appropriate locations.  If no records are available, a negative reply to that effect is required.    

Second, the AOJ has not secured the Veteran's service personnel records (SPRs) from the NPRC, RMC, or other appropriate location.  In this regard, VA is required to obtain "relevant" records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3).  These records include military records such as SPRs.  38 C.F.R. § 3.159(c)(2) and (3).  

Therefore, there needs to be a specific determination of whether there are SPRs for the Veteran, and, if there are not, this needs to be expressly indicated in the record and the appellant-widow appropriately notified.  It is necessary to secure SPRs in the present case to confirm whether the Veteran was in combat, as the appellant alleges.  

Third, the Veteran's death certificate indicates he died on April [redacted], 2008 at the Hospital Hima San Pablo, in Caguas, Puerto Rico.  The death certificate notes he was hospitalized for three days prior to his death.  But these private, terminal hospital records are not present in the claims folder.  In any event, his private, terminal hospital records, if available, may provide more detailed information as to the cause of his death, but they are not present in the claims folder.  VA is required to make reasonable efforts to obtain all "relevant" records, including private and non-Federal records like these, which the Veteran or, in this instance, his heirs adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  VA regulation clarifies that "reasonable efforts" will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  In the present case, the AOJ should contact the appellant and ask her to submit these records, herself, if she has them in her personal possession or to complete and return the necessary authorization (VA Form 21-4142) for VA to obtain them for her.  

Accordingly, the case is REMANDED for the following action:

1. Contact the NPRC and /or RMC or any other appropriate locations and attempt to secure the Veteran's STRs, currently not present in the claims folder.  If no STRs are available, or further attempts to secure them would be futile, a response to that effect is required and should be documented in the file.

2.  Contact the NPRC and /or RMC or other appropriate locations and request the Veteran SPRs for his active military service with the Army from December 1965 to December 1967.  If no SPRs are available, a negative reply to that effect is required.  

3.  Contact the appellant and ask that she submit or authorize VA to obtain (by way of VA Form 21-4142) private, terminal hospital records of the Veteran.  Specifically, the records in question are the Veteran's terminal hospital records from the Hospital Hima San Pablo, in Caguas, Puerto Rico dated in April 2008.  If she provides a completed release form authorizing VA to obtain these records, then attempt to secure them in compliance with VA law and regulation.  See 38 C.F.R. § 3.159(c)(1).  The appellant is strongly advised to cooperate with VA efforts to assist her with her claim.  

4.  Then, after completion of the above development, readjudicate the claim for service connection for the cause of the Veteran's death.  If the claim is not granted to the appellant's satisfaction, then send her a Supplemental Statement of the Case (SSOC) and give her an opportunity to respond to it before returning the file to the Board for further appellate consideration of her claim.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


